Petition for Writ of Mandamus Denied and Memorandum Opinion filed August 17,
2012.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-12-00733-CV




   IN RE RIO NORTHWEST ENTERTAINMENT, LTD., A TEXAS LIMITED
              PARTNERSHIP D/B/A EL CHAPARRAL, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                          County Civil Court at Law No. 2
                               Harris County, Texas
                          Trial Court Cause No. 1005461



                       MEMORANDUM OPINION

      On August 10, 2012, relator Rio Northwest Entertainment, Ltd., a Texas Limited
Partnership d/b/a El Chaparral filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relator asks
this court to compel the Honorable Theresa Chang, presiding judge of the County Civil
Court at Law No. 2 of Harris County to vacate the writ of possession entered July 18,
2012. We have considered the petition, the response, reply, and all attachments thereto.

      Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus and also deny
relator’s related emergency motion to stay the writ of possession.



                                                 PER CURIAM



Panel consists of Justices Boyce, Jamison, and McCally.




                                            2